Citation Nr: 0907737	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-00 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 15, 
1998 for a 60 percent rating for a low back disability and a 
total disability rating for individual unemployability 
(TDIU), for accrued purposes.  

2.  Entitlement to service connection for the cause of the 
Veteran's death. 

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to January 
1946.  The Veteran died in November 2002.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In May 2005, the appellant testified before the 
undersigned at a Board hearing via video conference from the 
RO.  In December 2006, the Board remanded this case.  


FINDINGS OF FACT

1.  The Veteran died in November 2002.  

2.  The appellant timely filed a claim for accrued benefits.  



3.  At the time of the Veteran's death, he had a claim 
pending for entitlement to an effective date earlier than 
June 15, 1998 for a 60 percent rating for a low back 
disability and TDIU.

4.  In an October 1948 rating decision, service connection 
was granted for lumbosacral strain and a non-compensable 
rating was assigned effective January 1946.  

5.  In a March 1971 rating decision, an increased rating of 
10 percent was assigned for lumbosacral strain effective 
December 1970.  

6.  In a February 1976 rating decision, an increased rating 
of 20 percent was assigned for lumbosacral strain from 
December 1975.  

7.  In an August 1976 rating decision, the Board denied an 
increased rating for lumbosacral strain.

8.  In a January 1995 rating decision, an increased rating 
was denied; the Veteran did not initiate an appeal.  

9.  In May 1998, a formal claim for an increased rating for 
the service-connected low back disability was received.  

10.  The RO assigned a 60 percent rating for low back 
disability effective June 15, 1998, the date of a private 
record showing an increase in severity in the Veteran's low 
back disability.  



11.  Between the final January 1995 rating decision and June 
15, 1998, the Veteran was seen by VA for medical treatment; 
however, an increase in the disability level of the low back 
disability was not demonstrated and is not factually 
ascertainable from those records.  

12.  Private medical records dated one year prior to June 15, 
1998 do not show that it was factually ascertainable that the 
low back disability had increased in severity.  

13.  The Veteran's formal claim for TDIU was received in 
October 2001.

14.  The RO assigned an effective date of June 15, 1998, for 
TDIU.  

15.  The Veteran did not meet the schedular criteria for TDIU 
benefits prior to June 15, 1998.

16.  The competent evidence on file did not show that the 
Veteran's service-connected low back disability precluded 
employment prior to June 15, 1998.

17.  The Certificate of Death reflects that the Veteran died 
at the age of 78 in November 2002.  The immediate cause of 
death was metastatic lymphoma with bone metastases due to or 
as a consequence of arteriosclerotic heart disease, status 
post myocardial infarction; and congestive heart failure.  
There were no significant conditions contributing to death.  

18.  A malignant tumor and/or heart disability were not 
manifest during service nor within one year of separation; 
competent medical evidence does not show that the post-
service diagnoses of non-Hodgkin's lymphoma and heart 
disability were attributable to service.

19.  The Veteran's service-connected low back disability was 
not the immediate or underlying cause of his death, and was 
not etiologically related to the cause of death; the 
Veteran's service-connected back disability did not 
contribute substantially or materially to cause his death and 
it was not of such 
severity that it resulted in debilitating effects and a 
general impairment of health to an extent that rendered the 
Veteran materially less capable of resisting the effects of 
other disease causing death.

20.  The claim for DIC benefits was received in December 
2002.

21.  A 100 percent evaluation was not in effect for ten years 
immediately prior to the date of the Veteran's death nor was 
he continuously rated as totally disabled for the 5-year 
period after his separation from service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 15, 
1998, for the grant of a 60 percent rating for low back 
disability and TDIU for accrued purposes have not been met.  
38 U.S.C.A. §§ 5110, 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400, 3.1000, 4.16 (2008).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303. 
3.304, 3.307, 3.309, 3.312 (2008).

3.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in January 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of these claims, this was not 
prejudicial to the claimant since she was subsequently 
provided adequate notice and the claim was readjudicated, in 
February 2008, a statement of the case (SOC) as to the 
accrued issue as well as an additional supplemental statement 
of the case (SSOC) as to the cause of death and DIC issues 
were sent to the claimant.  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Sanders v. Nicholson, 487 
F. 3d 881 (2007); see also Simmons v. Nicholson, 487 F. 3d 
892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

Further, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the appellant over the course of this 
appeal, she clearly has actual knowledge of the evidence she 
is required to submit in this case; and (2) based on the 
appellant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that she understands what was needed to prevail.  See 
Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

The United States Court of Appeals for Veterans Claims ("the 
Court") also issued certain directives pertinent to cases 
where the issue is service connection for the cause of the 
Veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the VCAA's purpose

However, in DIC cases where the Veteran was service-connected 
during his lifetime, the Court found that section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

In this case, the Veteran was service-connected for a low 
back disability during his lifetime.  The VCAA notification 
did not specifically address this matter per Hupp.  However, 
in Sanders, the Federal Circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, the VA must show 
that the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  

In this case, the claimant was provided pertinent information 
in the SOC as well as in the SSOC.  In addition, this issue 
was addressed at the Board hearing.  She demonstrated that 
she had actual knowledge of what was needed to establish her 
claim as through her testimony and submission of evidence.  
In addition, VA remanded this case, as to all issues, to 
obtain all pertinent records, which was completed to the 
extent possible.  The Veteran's service treatment records, VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Board 
attempted to obtain records from the Social Security 
Administration (SSA), the SSA indicated that they did not 
have any records for the Veteran.  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.  Thus, VA has 
obtained all relevant evidence.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence which was needed to 
establish her claim as to all issues and since VA has 
obtained all relevant evidence, to the extent possible.  
Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice has been rebutted as the record 
shows that this error was not prejudicial to the claimant and 
the essential fairness of the adjudication process in this 
case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of death, any questions as to the effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance"  could have provided to the 
appellant regarding what evidence could be submitted to 
substantiate this claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The appellant, as a lay person has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while 
the appellant is competent to report what she observed, she 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues on appeal do not involve simple medical 
assessments.  See Jandreau; see also Woehlaert.  The 
appellant is not competent to provide more than simple 
medical observations.  She is not competent to provide a 
complex medical opinion regarding the etiology of the 
Veteran's death nor is she competent to report the medical 
basis for why the Veteran may have ceased employment, when 
there are many medically complicated factors since the 
Veteran had many medical problems.  See Barr.  Thus, the 
appellant's lay assertions are not competent or sufficient.  


Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2008); 38 C.F.R. 3.1000 (a) (2008) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death."  38 C.F.R. § 
3.1000 (c) (2008). 

The appellant's claim was timely filed.

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.  

The Veteran had a claim pending for an earlier effective date 
for a 60 percent rating for his low back disability and TDIU 
when he died.  At the time of his death, he had filed a 
notice of disagreement (NOD) to the effective date of the 60 
percent rating for his low back disability and TDIU.  38 
C.F.R. § 3.160(c) (2008) defines "pending claim" as an 
application that has not been finally adjudicated.  38 C.F.R. 
§ 3.160(d) (2008) defines "finally adjudicated claim" as 
one that has been allowed or disallowed by the agency of 
original jurisdiction and become final by expiration of the 
one-year period after date of notice or by denial on 
appellate review.  In this case, as noted, an NOD was timely 
filed; thus, an appeal was initiated.  See also Taylor v. 
Nicholson, 21 Vet. App. 126 (2007).  Therefore, the May and 
June 2002 rating decisions which respectively granted a 60 
percent rating effective June 15, 1998 for low back 
disability, and TDIU effective June 15, 1998, were not final 
as to those effective date issues.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  The Veteran died prior to 
that time.  Therefore, the appellant's claim is not 
considered under the amended version of 38 U.S.C.A. § 5121(a) 
which repealed the two-year limit on accrued benefits so that 
a veteran's survivor may receive the full amount of an award 
for accrued benefits.

The prior version of 38 U.S.C.A. § 5121(a), provided that, 
upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits), and due and 
unpaid for a period not to exceed two years, shall, upon the 
death of such individual, be paid to a living person, 
including the Veteran's spouse.  38 U.S.C.A. § 5121(a) (West 
2002).  

Historically, service connection was granted for lumbosacral 
strain in an October 1948 rating decision.   A non-
compensable rating was assigned effective January 1946.  In a 
March 1971 rating decision, an increased rating of 10 percent 
was assigned effective December 1970.  In a February 1976 
rating decision, an increased rating of 20 percent was 
assigned from December 1975.  The Veteran appealed to the 
Board.  The Board denied an increased rating in an August 
1976 decision.  That decision was final.  38 U.S.C.A. § 7104.  
In a January 1995 rating decision, an increased rating was 
denied.  The Veteran did not initiate an appeal.  Therefore, 
that rating decision was final.  38 U.S.C.A. § 7105.  

In February 1995, the Veteran was afforded a VA examination.  
At that time, the Veteran reported that his back hurt on the 
left side and that he slept sitting up.  The Veteran was 
sitting in a wheelchair due to an above the knee amputation 
of the left leg.  His posture in the wheelchair was normal.  
The examiner indicated that there was no limitation of motion 
or deformity of the lumbar, thoracic, or cervical spine.  

In May 1998, a formal claim for an increased rating for the 
service-connected low back disorder was received.  
Thereafter, VA and medical records were received.  

On June 15, 1998, the Veteran was seen by a private 
physician.  The medical report noted that the Veteran had 
decreased range of motion of the low back.  X-rays revealed 
marked degeneration at L4-5 with retrolisthesis at L4-5.  The 
impression was spinal stenosis with retrolisthesis at L4-5.  

On June 23, 1998, the Veteran was afforded a VA examination, 
but it pertained to his above the knee amputation of the left 
leg.  The Veteran was thereafter afforded a VA examination in 
October 1998.  At that time, the Veteran reported having 
increased pain and stiffness of the low back.  He related 
that he was having problems walking and was using over the 
counter pain reliever.  He also reported having fatigability, 
lack of endurance, and sciatica.  On range of motion testing, 
the Veteran could flex 10 degrees with no pain; extend zero 
degrees without pain and 5 degrees with pain; flex laterally 
5 degrees without pain and 10 degrees with pain; and rotate 
to 20 degrees without pain and 10 degrees with pain.  It was 
noted that the Veteran grimaced during range of motion 
exercises, demonstrated fatigue and weakness, had muscle 
spasms and muscle flaccidity; and that the lack of endurance 
and muscle spasms increased with range of motion.  X-rays 
revealed osteoarthritis at L4-5 and L5-S1; subluxation of L5 
on S1.  The diagnoses were lumbosacral strain and 
osteoarthritis of the lumbosacral spin.  In May 1999, a VA 
examiner opined that the Veteran had severe decreased range 
of motion due to his lumbosacral strain and arthritis of the 
lumbosacral spine.  

In a May 1999 rating decision, an increased rating of 40 
percent for lumbosacral strain was granted effective June 15, 
1998.  

Thereafter, private records were received.  These records 
showed that in June 1979, a physician indicated that the 
Veteran was totally disabled, but the physician did not state 
the medical reason for his being disabled.  

In October 1995, the Veteran reported having persistent lower 
back pain with radiation down the right leg.  The Veteran 
exhibited pain of flexion and was unable to fully flex.  
Lateral flexion was normal.  X-rays revealed first degree 
spondylolisthesis of L5 on S1.  There was also considerable 
narrowing of the lumbosacral disc space with associated 
irregularity.  

The Veteran underwent a magnetic resonance imaging (MRI) in 
June 1999 which revealed prominent central canal spinal 
stenosis at the L3 and L4 level in a mulitfactorial basis; 
degenerative disc disease and spondylosis at L4-5 and L5-S1 
with mild anterolisthesis of L5 in relation to S1; and 
foraminal and lateral recess stenosis at L4-5 and L5-S1 due 
to the broad based annular bulging.  Additional private June 
1999 medical records showed that the Veteran had a 
deteriorating disc in his back with spondylolisthesis at 2 
level with radicular pain.  

In August 2000, the Veteran underwent exploratory surgery in 
his abdomen to include excision of a mass.  It was determined 
that the Veteran had non-Hodgkin's lymphoma.  It was later 
indicated that he had a malignant lymphoma, predominantly 
small cleaved cell type, follicular and diffuse.  In 
pertinent part, the Veteran also was suffering from 
congestive heart failure and hypertension.  

In September 2001, the Veteran was seen by his private 
physician for back problems.  The physician, W.H.K., M.D., 
opined that the Veteran was unable to ambulate due to his 
back.  In addition, he had lost his leg secondary to other 
causes.  It was his opinion that the Veteran was certainly 
unable to hold a job.  In a separate letter, this physician 
again indicated that the Veteran was totally disabled from 
all employment activity and he would never be a candidate for 
any kind of employment.  

In October 2001, a formal claim for TDIU was received.  

In April 2002, the Veteran was afforded a VA examination.  
With regard to his medical history, it was noted that the 
Veteran had suffered several myocardial infarctions, with the 
last one occurring in the recent months prior to the 
examination; an above the knee amputation; widely metastatic 
non-Hodgkin's lymphoma discovered 2 years ago and no longer 
in remission; diabetes mellitus; and high blood pressure.  
The examiner indicated that the Veteran was severely and very 
likely terminally debilitated.  It was noted that his low 
back pain had long been seriously limiting.  The Veteran 
continued to be treated for his cancer.  

In a May 2002 rating decision, service connection was granted 
for degenerative disc disease and spondylolisthesis of the 
lumbar spine.  This disability was rated with the Veteran's 
service-connected lumbosacral strain as 60 percent disabling.  
The grant of service connection of the disc disease was 
effective July 1994.  The increase in the disability was 
effective June 15, 1998.  In a June 2002 rating decision, 
TDIU was also granted effective June 15, 1998.  Thus, the 
combined rating was 40 percent from July 25, 1994, and 60 
percent from June 15, 1998.  

A September 2002 VA aid and attendance examination indicated 
that the Veteran's cancer had spread to the bone.  He was not 
able to attend to most of his daily needs.  

According to the Certificate of Death, the Veteran died in 
November 2002.  The immediate cause of death was metastatic 
lymphoma with bone metastases due to or as a consequence of 
arteriosclerotic heart disease, status post myocardial 
infarction; and congestive heart failure.  There were no 
significant conditions contributing to death.  An autopsy was 
not performed.  

After the Veteran died, private medical records were received 
which documented his cancer treatment as well as other 
medical problems.  It was confirmed that the cancer developed 
in 2000.  

Low Back

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004). 

Therefore, to the extent that the appellant would seek to 
appeal the January 1995 rating decision which denied an 
increased rating (more than 20 percent) for lumbosacral 
strain, such a claim is barred by the rule of finality in the 
absence of CUE.  See Leonard and Cook, both supra.  The 
appellant has not brought a motion to revise based on CUE.  
The January 1995 rating decision is therefore final, as 
indicated.  The Board cannot accept a freestanding claim for 
a higher rating in an attempt to overcome that finality.  As 
such, the Board must consider if an effective date is 
warranted, prior to June 15, 1998, but after the January 1995 
final decision.  

Thereafter, following the final January 1995 rating decision, 
additional medical records were received which post-date that 
decision.  

VA records may be accepted as informal claims for an 
increase.  See 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).  This does not apply to private records, however.  
All VA medical records are considered within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).


A review of the VA records, including the February 1995 VA 
examination report, however, does not reveal any increase in 
severity in the Veteran's low back disability.  Therefore, 
even if any such records were informal claims, there was no 
basis for  the assignment of a higher rating.  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim 
must be considered pursuant to the criteria under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).  Thus, if a claim is received after the increase 
in disability is demonstrated, but the increase occurred 
within the prior one year period then the effective date will 
be assigned as of the date of the ascertainable increase. 

In addition, the Court has indicated that it is axiomatic 
that the fact of an increase must be found in order for 
entitlement to an increase in disability compensation to 
arise, in other words, that the service-connected disability 
must have increased in severity to a degree warranting an 
increase in compensation.  See Hazan v. Gober, 10 Vet. App. 
511, 519 (1992) (noting that, under section 5110(b)(2) which 
provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, 
"the only cognizable 'increase' for this purpose is one to 
the next disability level" provided by law for the particular 
disability).  Thus, determining whether an effective date 
assigned for an increased rating is correct or proper under 
the law requires (1) a determination of the date of the 
receipt of the claim for the increased rating as well as (2) 
a review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  Id. at 521.

In this case, as noted, although there were VA records, they 
did not show an increase in severity between January 1995 to 
June 15, 1998.  Likewise, there are no private medical 
records which show an increase in severity such that an 
increase was factually ascertainable in the one year 
preceding June 15, 1998.  Although there was a 1975 record 
noting back complaints and a 1979 record noting that the 
veteran was disabled (although not indicating the cause), 
these records are dated more than 2 decades earlier.  They 
cannot therefore serve as a basis to show the state of 
severity of the veteran's back disability from June 15, 1997 
to June 15, 1998.  Further, as noted, a February 1995 
examination, post-dating those reports, did not show an 
increase in the level of severity such that a 60 percent 
rating was warranted.  There was no limitation of motion or 
other pertinent clinical findings supportive of a higher 
rating demonstrated.  Thus, it was not factually 
ascertainable that the veteran's lumbosacral strain was 60 
percent disabling prior to June 15, 1998.  

Accordingly, entitlement to an effective date earlier than 
June 15, 1998 for a 60 percent rating for low back 
disability, for accrued purposes, is not warranted.  

TDIU

The Court has determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  The assignment of effective dates for increased 
evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  The pertinent provisions were cited above.  

TDIU ratings may be assigned where the combined schedular 
rating for the Veteran's service-connected disabilities is 
less than 100 percent and when it is found that such 
disorders are sufficient to render him unemployable.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there 
is only one such service-connected disability, it must be 
ratable at 60 percent or more, and if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more with a combined rating of 70 percent or 
more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Entitlement to a total compensation rating must be based 
solely on the impact of the Veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
question in a TDIU case is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the Veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can, in fact, find employment.  
See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the Veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the Veteran.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a). See Faust v. West, 
13 Vet. App. 342 (2000).

The effective date of a benefit is based upon a variety of 
factors, including the date of claim for a benefit and date 
entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The Federal Circuit has established that once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the VA must consider 
total disability based upon individual unemployability.  
Roberson v. Principi, 251 F. 3d 1378 (2001).  In essence, 
Roberson establishes when a claim for individual 
unemployability must be recognized or inferred.


In this case, prior to the grant of the 60 percent rating for 
low back disorder (June 15, 1998), the Veteran did not meet 
the schedular criteria for TDIU.  As set forth above, there 
is no basis for an earlier effective date for the 60 percent 
rating for  service-connected low back disorder.  As such, 
regardless of whether there was any claim pending prior to 
June 15, 1998, TDIU was not warranted on a schedular basis.

The Board must also consider whether there was a claim 
pending for TDIU prior to June 15, 1998 for TDIU on the basis 
that the Veteran's service-connected low back disorder 
combined to preclude employment prior to June 15, 1998, on an 
extraschedular basis.

As noted, in a June 1979 document, a private physician 
indicated that the Veteran was totally disabled; however, 
this physician did not provide the basis for the Veteran 
being totally disabled.  The Veteran had a myriad of medical 
problems, including heart disease.  The only service-
connected disability was the low back disability.  The Board 
may not presume the basis for this opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

With regard to the other evidence of record, there is no 
evidence on file showing that that the Veteran's service-
connected low back disability precluded employment prior to 
June 15, 1998.  The appellant indicated that the Veteran had 
been unable to work since 1970.  However, as noted, the 
Veteran had multiple medical problems other than his low back 
disorder.  The evidence  did not establish that the Veteran 
was unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability.  In 
fact, the evidence of record which includes competent 
opinions regarding the impact of his low back disorder on 
employment is dated after June 15, 1998.  The competent 
evidence did not show that there was impairment which was 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation prior to June 15, 
1998.  

There is no competent evidence showing that the Veteran was 
unable to obtain and retain substantially gainful occupation 
due to his then service-connected low back disability prior 
to June 15, 1998.

Therefore, a TDIU rating cannot be assigned prior to the June 
15, 1998 effective date.


Cause of Death

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the Veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110,; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including malignant tumors and valvular heart 
disease, if manifested to a compensable degree with one year 
following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The service treatment records do not show complaints, 
findings, treatment, or diagnosis of a malignant tumor or 
heart disease or injury.  On his separation examination, the 
Veteran's chest x-ray was normal, his blood pressure was 
120/68, and his cardiovascular system was normal.  There was 
no indication that the Veteran had a tumor of any kind.  
Thus, a malignant tumor and heart disability were not 
manifest during service.  Likewise, a malignant tumor and 
heart disease were not manifest during service or within 1 
year of separation.  There is no competent medical evidence 
which establishes a nexus between service and a post-service 
diagnosis of non-Hodgkin's lymphoma and heart disability.  

Thus, there is no etiological nexus between the Veteran's 
cause of death from a malignant tumor and heart disability 
and service.

It is also the appellant's contention that the Veteran's 
service-connected low back disability caused or contributed 
substantially or materially to cause or aggravate the 
Veteran's death because it was of such severity that it 
resulted in debilitating effects and a general impairment of 
health to an extent that rendered the Veteran materially less 
capable of resisting the effects of other disease causing 
death.  Specifically, she asserts that Dr. H., one of the 
Veteran's private physicians, told her that his low back 
disability caused or aggravated his heart disability.  

As noted, the appellant is not competent to make a complex 
medical assessment.  VA has repeatedly attempted to obtain 
all of the Veteran's private medical records, to include from 
Dr. H., who is now deceased.  There is no medical statement 
of record, from this physician or any other medical 
professional, which suggests any type of etiological 
connection between the Veteran's service-connected low back 
disability and his malignant tumor and/or heart disability.  

The Veteran's service-connected disability did not involve a 
vital organ.  His low back disability was muscular and 
skeletal in nature.  In addition, the Veteran's primary cause 
of death, metastatic cancer, was, by its very nature, so 
overwhelming that eventual death could be anticipated 
irrespective of coexisting conditions.  The Board has 
nevertheless considered if the service-connected low back 
disability was of such severity as to have a material 
influence in accelerating death.  However, that is not the 
case here.  It is clear that the Veteran had a very severe 
low back disability.  However, this disability did not affect 
a vital organ and there is simply no competent evidence 
connecting it in any way to the Veteran's cancer or to his 
heart disability.  

Thus, the Board concludes that the Veteran's service-
connected low back disability was not the immediate or 
underlying cause of his death, and was not etiologically 
related to the cause of death.  Furthermore, the fatal 
disease process, cancer, was not manifest during service or 
within one year of separation and neither was heart 
disability.  The Veteran's service-connected low back 
disability did not contribute substantially or materially to 
cause his death and it was not of such severity that it 
resulted in debilitating effects and a general impairment of 
health to an extent that rendered the Veteran materially less 
capable of resisting the effects of other disease causing 
death.  The appellant's assertions are unsupported by 
competent evidence and do not serve as a basis to allow the 
claim.




DIC under the provisions of 38 U.S.C.A. § 1318

An application for DIC was received from the appellant in 
December 2002.

The appellant is seeking entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 
authorizes the payment of DIC to a surviving spouse in cases 
where a veteran's death was not service-connected, provided 
that the Veteran was in receipt of or "entitled to receive" 
compensation at the rate of a 100 percent due to service- 
connected disability for a period of at least 5 years from 
the date of his discharge or release from active duty, or for 
10 or more years immediately preceding his death.  See also 
38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the Veteran had not established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the Veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, 38 C.F.R. § 3.22, the regulation 
implementing 38 U.S.C.A. § 1318 and which pertained to DIC 
benefits for survivors of certain veterans rated totally 
disabled at time of death, was amended.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
Veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the Veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of "hypothetical entitlement" 
should be applied on a limited basis.  It may be applied only 
to claims pending on the date of the change of 38 C.F.R. § 
3.22, January 21, 2000.  Prior to that time, the amended 38 
C.F.R. § 3.22 could not be retroactively applied.

In this case, there was no claim pending on January 21, 2000.  
The Veteran died after that date in November 2002.  The DIC 
claim was received in December 2002.  Therefore, the state of 
the law currently is such that claims for DIC benefits under 
38 U.S.C.A. § 1318 must be adjudicated with specific regard 
given to decisions made during the Veteran's lifetime, and 
without consideration of hypothetical entitlement for 
benefits raised for the first time after a veteran's death.

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  At the time of the Veteran's death, service 
connection was in effect for a low back disability, rated as 
60 percent disabling, and TDIU, both of which were effective 
June 15, 1998.  Although the appellant believes that a total 
rating was warranted from an earlier time period, as set 
forth above, an earlier effective date has been denied.

Thus, in the present claim, the Veteran was only rated as 
totally disabled for less than five years prior to his death.  
Thus, as there is no evidence that the Veteran was 
continuously rated totally disabled due to any service-
connected disability for a period of 10 years or more at the 
time of his death, or that he was so rated for a period of 
not less than 5 years from the date of discharge or other 
release from active service, DIC benefits under 38 U.S.C.A. § 
1318 are not warranted.

The Board is sympathetic to the appellant's contentions, but 
the evidentiary record, with application of pertinent 
governing criteria, does not support a grant of entitlement 
to DIC benefits under 38 U.S.C.A. § 1318.  

Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
appellant's claims, and they must be denied.

ORDER

Entitlement to an effective date earlier than June 15, 1998 
for a 60 percent rating for a low back disability and a total 
disability rating for TDIU, for accrued purposes, is denied.  

Service connection for the cause of the Veteran's death is 
denied.  

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.

___________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


